Citation Nr: 1222938	
Decision Date: 07/02/12    Archive Date: 07/13/12

DOCKET NO.  09-01 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for bilateral carpal tunnel syndrome.

2.  Entitlement to service connection for a psychiatric disorder, to include depressive disorder, anxiety disorder, and adjustment disorder.

3.  Entitlement to service connection for a respiratory disorder, to include sleep apnea.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States




ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran had active service from August 1980 to August 1983 and from December 2003 to February 2005.

These matters come before the Board of Veterans' Appeals (Board) on appeal from October 2007 and June 2008 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

The Veteran was scheduled for a hearing at the RO in April 2009.  However, on the date of the hearing, she requested that it be cancelled.  Thus, the Board finds there is no hearing request pending at this time.

Although the RO framed the psychiatric issue on appeal as being limited to depressive disorder, the Board has characterized the issue to comport with the holding in Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The issues of entitlement to service connection for psychiatric and respiratory disorders are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran does not currently have bilateral carpal tunnel syndrome.



CONCLUSION OF LAW

The criteria for service connection for bilateral carpal tunnel syndrome have not been met.  38 C.F.R. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

Before addressing the merits of the issue of entitlement to service connection for bilateral carpal tunnel syndrome, the Board notes that VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.326(a) (2011).

Proper notice from VA must inform the claimant and her representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Neither the Veteran nor her representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via letter dated in April 2007 of the criteria for establishing direct service connection, the evidence required in this regard, and her and VA's respective duties for obtaining evidence.  She also was notified of how VA determines disability ratings and effective dates if service connection is awarded.  This letter accordingly addressed all notice elements and predated the initial adjudication by the AOJ/RO in October 2007.  Nothing more was required.  

VA also has a duty to assist the veteran in the development of the claim.  This duty includes assisting her in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Here, all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  The Veteran's statements in support of the claim are also of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the claim.  

Although an examination or opinion was not obtained in connection with the claim, the Board finds that VA was not under an obligation to provide one, as such is not necessary to make a decision on the claim, for the reasons discussed below. 

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration. These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4) . 

In this case, there is no competent evidence of a current disability.  As will be discussed below, there is no medical evidence that the Veteran has carpal tunnel syndrome and she is not competent to self diagnose such a disorder.  

Given the above, no further assistance is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2011).  Service connection may be also granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, veterans are presumed to have entered service in sound condition as to their health.  See 38 U.S.C.A. § 1111 (West 2002); Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The presumption of soundness provides that a veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 C.F.R. § 3.304(b) (2011).

In July 2003, the VA General Counsel  issued a precedent opinion holding that, to rebut the presumption of soundness in 38 U.S.C.A. § 1111, VA must show, by clear and unmistakable evidence, that (1) the disease or injury existed prior to service and (2) the disease or injury was not aggravated by service.  VAOPGCPREC 3-2003.  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  Id.  See also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004). 

A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless clear and unmistakable evidence shows that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2011).

Establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the current disability  and the in-service disease or injury.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The determination as to whether the requirements for service connection are met is based on an analysis of all of the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 3.303(a).  See Baldwin v. West, 13 Vet. App. 1 (1999).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran contends that she has bilateral carpal tunnel syndrome that was aggravated by her second period of active service.  She does not contend that it began during her first period of service.

The Veteran indicated having or having had impaired use of the arms, legs, hands, or feet on a December 2003 report of medical history completed prior to her second period of active service.  The examiner noted that the Veteran had bilateral carpal tunnel syndrome.  Examination revealed a normal clinical evaluation of the upper extremities.  

A January 2005 post-deployment health assessment reflects that the Veteran developed numbness or tingling in the hands or feet during the deployment but did not currently have either symptom.  Review of the service treatment records shows that the Veteran developed numbness in the right leg associated with low back pain. There are no complaints of numbness or tingling in the hands, symptoms that are generally associated with carpal tunnel syndrome.

A February 2005 report of medical assessment reflects no complaints of carpal tunnel syndrome and no referral, including for neurological workup, was deemed necessary by the examiner after review, interview, and assessment.

On her March 2007 claim for benefits, the Veteran indicated that her bilateral carpal tunnel syndrome began on December 7, 2003, the date of the above report of medical history on which the examiner noted the disorder.  The Veteran also indicated receiving no treatment for the disorder.

On her July 2008 notice of disagreement (NOD), the Veteran stated that the carpal tunnel syndrome manifested and was diagnosed in service.  As indicated above, however, the service treatment records do not reflect any complaints or diagnoses of carpal tunnel syndrome.

On her April 2009 VA Form 9, the Veteran acknowledged that her carpal tunnel syndrome existed prior to service and asserted that it had been aggravated by service.  She also stated that she had been treated for the disorder at the San Juan VA Medical Center (VAMC) and the examiner prescribed the same medication for her back disorder.

A review of the San Juan VAMC records reveals complaints of low back pain for which the Veteran was treated with pain medication.  However, there is no mention of carpal tunnel syndrome or any complaints of hand or wrist pain, numbness, or tingling that may be referable to carpal tunnel syndrome.  Further, during a May 2007 VA examination for her low back disorder, she denied having any numbness.  Thus, despite the Veteran's statement that she has been treated for carpal tunnel syndrome after service, the post-service medical evidence of record fails to show any treatment or that she even has carpal tunnel syndrome.

As indicated above, Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. §§ 1110, 1131.  Simply put, in the absence of proof of present disability, there can be no valid claim.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Thus, as there is no competent evidence of carpal tunnel syndrome that can be related to service, the claim of entitlement to service connection for bilateral carpal tunnel syndrome must be denied.  

The Board notes that the Veteran is competent to give evidence about observable symptoms such as pain, numbness, and tingling.  Layno v. Brown, 6 Vet. App. 465 (1994).  To the extent that the Veteran herself contends that she has a current disability, as a lay person, she is not competent to offer an opinion on a matter clearly requiring medical expertise, such as diagnosing herself with carpal tunnel syndrome.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  See also Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the appropriate medical training and expertise is not competent to provide a probative opinion on a medical matter, to include a diagnosis of a specific disability and a determination of the origins of a specific disorder).  In this regard, the Board observes that generally electrodiagnostic testing such as electromyography and nerve conduction studies are required to confirm a diagnosis of carpal tunnel syndrome, neither of which was indicated or performed in the Veteran's case, according to the medical evidence of record.  

The Board notes the Veteran's contention that her carpal tunnel syndrome has been aggravated by service.  In this case, however, the Board need not address the merits of her contention as there is no competent evidence of the claimed disorder.  

Accordingly, service connection for bilateral carpal tunnel syndrome is denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53.


ORDER

Service connection for bilateral carpal tunnel syndrome is denied.


REMAND

Unfortunately, a remand is required on the remaining issues on appeal.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that she is afforded every possible consideration. 

On her March 2007 claim for benefits, the Veteran indicated that her nervous condition/anxiety began in 1983 during her first period of active service.  In this regard, a January 1981 service treatment record reflects a social services consult for drinking when feeling low and a provisional diagnosis of alcoholism.  The Veteran also reported a history of depression or excessive worry during her August 1983 separation examination, but examination revealed a normal psychiatric evaluation.  

On her March 2008 NOD, the Veteran indicated that her psychiatric disorder was due to her second period of active service.  In this regard, a January 2005 post-deployment health assessment reflects that she indicated having little interest or pleasure in doing things; feeling down, depressed, or hopeless; and thoughts that she would be better off dead or hurting herself in some way.  

Post service, a March 2005 Army clinic request for a psychiatric referral reflects complaints of depressed mood, anxiety, and sleep disturbance due to the Veteran's recent deployment to Iraq and job problems, and a provisional diagnosis of adjustment disorder with anxiety and depressed mood.  A psychologist note from later that day reflects complaints of anxiety due to her civilian job with symptoms of sleep disturbance, anxiety, and lack of interest, and a diagnosis of adjustment disorder.  Subsequent notes reflect a diagnosis of adjustment disorder with anxiety and depressed mood.  A May 2007 VA examination report reflects diagnoses of depressive disorder and alcohol abuse.  A December 2008 VA treatment note reflects diagnoses of anxiety disorder and adjustment reaction in remission.  

Given the above, which indicates that the Veteran's psychiatric disorder may have had its onset in or be related to either period of active service, the RO should afford her a VA examination to obtain an opinion on the matter.  The Board notes that she was afforded a VA examination in May 2007; however, that examination report does not contain an opinion as to the etiology of her psychiatric disorder.

With respect to the respiratory disorder, on her claim for benefits, the Veteran indicated that she was having difficulty breathing due to exposure to environmental hazards in the Persian Gulf.  On her March 2008 NOD, she stated that she had been diagnosed with sleep apnea.  In July 2008 correspondence, she stated that the sleep apnea manifested and was diagnosed in service.  Thus, it appears that she is seeking service connection for sleep apnea.

The Veteran's service treatment records from her first period of active service contain no mention of sleep apnea or any other respiratory disorder.  The treatment records from her second period of active service also contain no mention of sleep apnea, but a January 2005 post-deployment health assessment reflects that she indicated having difficulty breathing and still feeling tired after sleeping.  The Board observes that these may be symptoms of sleep apnea.  

Post service, as indicated above, the Veteran complained of sleep disturbance as early as March 2005, but in relation to her psychiatric disorder.  An August 2006 VA treatment note reflects complaints of daytime sleepiness due to a change in sleep habits.  An August 2007 VA treatment note reflects that a sleep-related breathing disorder was suspected and that a sleep study was recommended.  An April 2008 VA pulmonary consult reflects that she was found to have severe obstructive sleep apnea on a recent sleep study.

Given the above, which indicates that the Veteran's sleep apnea may have had its onset in or be related to her second period of active service, the RO should afford her a VA examination to obtain an opinion on the matter.

Lastly, the Veteran receives treatment from the San Juan VA VAMC, and the record contains treatment notes dated through December 2008.  Thus, the RO should obtain any outstanding treatment notes since that time. 

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all outstanding records of treatment for the disabilities on appeal from the San Juan VAMC since December 2008.

2.  Thereafter, schedule the Veteran for a VA psychiatric examination to determine the nature and etiology of her psychiatric disorder, to include depressive disorder, anxiety disorder, and adjustment disorder.  Her claims file should be available to the examiner and reviewed in conjunction with the examination.  All indicated tests and studies should be conducted, including the Minnesota Multiphasic Personality Inventory test.  

The examiner is informed of the following facts:

* The Veteran served on active duty from August 1980 to August 1983 and from December 2003 to February 2005.

* The service treatment records are in a white envelope inside the claims file.  Copies of these records are also located at the bottom of the claims file.  The documents cited below have been tabbed on the left in white with the applicable month and year.

* In January 1981, the Veteran reported drinking when she was feeling low.  The provisional diagnosis was alcoholism.

* At service separation in August 1983, the Veteran reported having a medical history of depression or excessive worry in a Report of Medical History.  The accompanying Report of Medical Examination shows that psychiatric evaluation was normal.

* In a June 1987 Report of Medical History completed by the Veteran at that time, she denied a medical history of depression or excessive worry.  The accompanying Report of Medical Examination shows that psychiatric evaluation was normal.

* In a December 1990 Report of Medical History completed by the Veteran at that time, she denied a medical history of depression or excessive worry.  The accompanying Report of Medical Examination shows that psychiatric evaluation was normal.

* In a February 1995 Report of Medical History completed by the Veteran at that time, she denied a medical history of depression or excessive worry.  The accompanying Report of Medical Examination shows that psychiatric evaluation was normal.

* In an October 1999 Report of Medical History completed by the Veteran at that time, she denied a medical history of depression or excessive worry.  The accompanying Report of Medical Examination shows that psychiatric evaluation was normal.

* In a December 2003 Report of Medical History completed by the Veteran at entrance into her second period of active duty, she denied a medical history of depression or excessive worry.  The accompanying Report of Medical Examination shows that psychiatric evaluation was normal.

* A Dental Questionnaire completed by the Veteran in November 2004 shows she denied any nervousness.  

* The Veteran was discharged from service in February 2005.  In March 2005, she reported high anxiety levels due to a situation at work.  She was diagnosed with adjustment disorder.  This record is tabbed in green on the left with the applicable month and year.  She was seen from March 2005 to August 2005 and diagnosed with occupational problem and adjustment disorder with anxiety and depressed mood.  These records are in close proximity to the February 2005 record.

* The Veteran was seen at VA in 2006 for readjustment counseling.

* A December 2008 VA treatment note shows diagnoses of anxiety disorder, not otherwise specified, and adjustment reaction, not otherwise specified, in remission.

* While the Board has laid out some of the more relevant facts in the claims file, it asks that you review all of the evidence.

The examiner should provide an opinion as to whether it is at least as likely as not that any current psychiatric disorder had its onset in or is causally related to either of the Veteran's periods of active duty.  

A rationale the requested opinion shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

3.  Schedule the Veteran for a VA respiratory examination to determine the nature and etiology of any respiratory disorder, to include sleep apnea.  Her claims file should be available to the examiner and reviewed in conjunction with the examination.  All indicated tests and studies should be conducted.  

The examiner should provide an opinion as to whether it is at least as likely as not that any current respiratory disorder had its onset in or is causally related to the Veteran's second period of active service.  In rendering this opinion, the examiner should consider the January 2005 service treatment record documenting difficulty breathing and still feeling tired after sleeping, March 2005 VA treatment note documenting sleep disturbance, August 2006 VA treatment note documenting complaints of daytime sleepiness due to a change in sleep habits, and April 2008 VA treatment note reporting a finding of severe obstructive sleep apnea.

A rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

4.  Upon completion of the above, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the Veteran and her representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



________________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


